Ferguson, Judge
(dissenting) :
A majority of this Court seems to have adopted the principle that instructional errors on the maximum sentence can be cured by this Court weighing the facts and the nature of the crime of which the accused was convicted and if they believe the sentence proper they will affirm. I find no such authority given to this Court by Act of Congress. I have no way to determine what this court-martial would have assessed as a proper sentence had they been correctly instructed that the maximum confinement was six months rather than nine. The instruction given by the president of the special court-martial in this case lends support to my contention (see my dissent in United States v Reid, 10 USCMA 71, 27 CMR 145) that we should not presume or infer that courts-martial know the law. Clearly the president of this court-martial was not aware of the jurisdictional maximum of a special court-martial nor would it seem his colleagues were so aware, there being no correction of his ruling. This apparent error was not even commented upon until the case reached this Court. The president of a special court-martial or law officer of a general court-martial should give correct instructions on the *309maximum sentence which may be imposed and if the court is one of limited jurisdiction, as special courts-martial are, they should be instructed on such limitation.
I, therefore, must dissent.